Citation Nr: 1745966	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-03 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for temporomandibular joint dysfunction (TMJ), associated with bruxism and crepitus.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1985 to December 1985, from October 1989 to March 1990, and from May 1990 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted service connection for TMJ and assigned a noncompensable rating effective March 1, 2009.   In a May 2016 rating decision, the RO granted a higher initial rating of 10 percent for TMJ, effective March 1, 2009.

In September 2016, the Board remanded this matter for further development, to include obtaining outstanding VA treatment records.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that a Report of General Information, dated November 10, 2016, documented the Veteran's intention to continue her appeal, due to the fact that she believed her TMJ had worsened.  Additionally, the Board notes that her most recent VA dental examination took place almost six years ago, in January 2012.  Given the period of time that has passed since the prior examination coupled with the Veteran's lay assertion that her disability has worsened in severity, the Veteran should be afforded a new VA examination to assess the current nature and severity of her service-connected TMJ. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board adds that in its September 2016 remand, the Board noted that an April 2010 private treatment record referred to VA dental hospital treatment on April 9, 2010.  The Board directed the RO to obtain all outstanding VA dental treatment records, specifically the April 9, 2010 record.  Although it appears the AOJ attempted to associate this record with the file, it is unclear as to whether this report is unavailable or simply was not obtained.  Thus, the AOJ should make another attempt to obtain the April 9, 2010 treatment record, and if it is unavailable, make that clear in the record.

Additionally, a Report of General information, dated July 11, 2017, noted that the Veteran received treatment for her service-connected TMJ on July 6, 2017.  However, this record of VA treatment has not yet been associated with the claims file.  On remand, the AOJ should obtain this treatment record, in addition to any other outstanding relevant VA treatment records.  The Board notes that VA treatment records through September 2016 have been associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the claims file, and authorize VA to obtain non-VA records.  

2. Obtain relevant and ongoing VA and private treatment records related to the Veteran's claim, specifically the April 9, 2010 and July 6, 2017 treatment records.  Updated VA treatment records since September 2016 should also be obtained.   If any requested records are not available, the record should be annotated to reflect such and the Veteran notified. 

3. Schedule the Veteran for a VA examination to assess the current severity of her service-connected TMJ.  The entire record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

In addition to objective test results, the examiner should fully describe the functional effects caused by the TMJ, as well as the impact of such, if any, on the Veteran's ability to work. 

4. When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence. If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

